UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4828



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONALD FITCH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Chief
District Judge. (CR-04-0074)


Submitted:   June 30, 2005                 Decided:   July 20, 2005


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Dennis H. Curry, Spencer, West Virginia, for Appellant. Kasey
Warner, United States Attorney, Samuel D. Marsh, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ronald Fitch pled guilty to distribution of cocaine base,

in violation of 21 U.S.C. § 841(a)(1) (2000).                     In his plea

agreement and at the guilty plea hearing, Fitch admitted to no

specific quantity of cocaine base distribution. At sentencing, the

district court found, over Fitch’s objection, that judicial fact-

finding was permissible after Blakely v. Washington, 124 S. Ct.

2531 (2004).

     In assessing an alleged admission to police that Fitch sold an

“eight-ball” of cocaine base per week for “a couple of months,” the

district court found at the sentencing hearing that the arresting

officer’s testimony was more credible than Fitch’s denial; when

added to amounts of cocaine sold to a confidential informant and

seized from Fitch’s residence, the quantity of drugs for which the

district court held Fitch responsible yielded a base offense level

of twenty-eight.        In addition, the district court found by a

preponderance of the evidence that Fitch possessed a firearm in

connection with the drug trade, under U.S. Sentencing Guidelines

Manual § 2D1.1(b)(1) (2003), and applied a two-level sentence

enhancement accordingly.

     After    being    credited    with    a   three-level   adjustment     for

acceptance of responsibility, under U.S.S.G. §§ 3E1.1(a) and (b),

Fitch’s offense level was set at twenty-seven.            This offense level

provides   for   a    sentencing   range    of   70-87   months   for   Fitch’s


                                    - 2 -
criminal history category.   Fitch was sentenced to seventy-eight

months’ imprisonment, followed by six years of supervised release.

     On appeal, Fitch does not challenge his conviction.       He does,

however, argue that his base offense level was calculated, in part,

based on judicial fact-finding in violation of United States v.

Booker, 125 S. Ct. 738 (2005).1   We agree.   While we affirm Fitch’s

conviction, we vacate his sentence because it was greater than that

authorized by the facts he admitted in his guilty plea.             We

therefore remand the case for resentencing in accordance with

Booker.2

     Although the sentencing guidelines are no longer mandatory,

Booker makes clear that a sentencing court must still “consult

[the] Guidelines and take them into account when sentencing.”      125

S. Ct. at 767.     On remand, the district court should first

determine the appropriate sentencing range under the guidelines,

making all factual findings appropriate for that determination.

See United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005)

(applying Booker on plain error review). The court should consider

this sentencing range along with the other factors described in 18

U.S.C. § 3553(a) (2000), and then impose a sentence.     Id.   If that


     1
      Fitch preserved this issue for appeal by raising it in the
district court.
     2
      Just as we noted in United States v. Hughes, 401 F.3d 540,
545 n.4 (4th Cir. 2005), “[w]e of course offer no criticism of the
district judge, who followed the law and procedure in effect at the
time” of Fitch’s sentencing.

                               - 3 -
sentence falls outside the guidelines range, the court should

explain its reasons for the departure as required by 18 U.S.C.

§ 3553(c)(2) (2000).          Id.   The sentence must be “within the

statutorily prescribed range and . . . reasonable.” Id. at 546-47.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                     AFFIRMED IN PART, VACATED IN PART,
                                                           AND REMANDED




                                    - 4 -